        Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 1 of 6 PageID #:1




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

WILLIAM MURPHY,                               )
                                              )         Case No.: 1:21-cv-00088
                     Plaintiff,               )
                                              )         Judge:
        v.                                    )
                                              )
CAPITAL ACCOUNTS, LLC,                        )         COMPLAINT
                                              )         JURY DEMAND ENDORSED HEREON
                     Defendant.               )


        Plaintiff, William Murphy, for his Complaint against Capital Accounts, LLC (“Defendant”),

states as follows:

                                       NATURE OF THE ACTION

   1.    Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), stemming from Defendant’s unlawful debt collection

practices as more fully described in this Complaint, infra.

                                       JURISDICTION AND VENUE

   2.    This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331, 1337, as the

action arises under the laws of the United States.

   3.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant conducts

business within the Northern District of Illinois and the events and/or omissions giving rise to the

claims made in this Complaint occurred within the Northern District of Illinois.
        Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 2 of 6 PageID #:2




                                               PARTIES

   4.    Plaintiff, William Murphy (“Murphy”), is a natural adult person residing in Evanston,

Illinois, and is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

   5.    Defendant, Capital Accounts, LLC, is a Tennessee limited liability company in the

business of collecting consumer debts on behalf of others within the State of Illinois and

throughout the United States. As such, Defendant regularly uses the mails and/or telephone to

collect, or attempt to collect, delinquent consumer accounts.

   6.    Upon information and belief, Defendant is not currently registered to do business in the

State of Illinois. See Illinois Secretary of State website at https://apps.ilsos.gov/corporatellc/.

   7.    In its correspondences to consumers and on its website, Defendant identifies itself as a

“debt collector.”

   8.    Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

   9.    Defendant acted through its agents, employees, members, successors, assigns, principals,

trustees, sureties, subrogees, representatives and/or insurers at all times relevant to this action.

                              FACTS SUPPORTING CAUSES OF ACTION

   10.    As Murphy was reviewing his credit reports, he discovered an entry bearing Defendant’s

name reporting a consumer medical debt originally incurred to Dr. Mark Sawyer in an active

collection status (the “Debt”). Relevant pages from Murphy’s Experian credit report, dated

December 15, 2020, are attached to this Complaint as Exhibit A.

   11.    Murphy also discovered that Defendant had updated its furnishing of the Debt to

Experian as recently as December 1, 2020. See Exhibit A.

   12.    On December 15, 2020, Murphy accessed Defendant’s website to ascertain additional

information concerning the collection account appearing in his credit report and the Debt


                                                   2
       Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 3 of 6 PageID #:3




Defendant was attempting to collect from him. Screenshots of Defendant’s webpages accessed by

Murphy are attached to this Complaint as Exhibit B (the “Payment Portal”).

   13.   During Murphy’s access to the Payment Portal, Defendant identified itself to Murphy as

a “debt collector” attempting to collect a “debt.” See Exhibit B.

   14.   During Murphy’s access to the Payment Portal, Defendant attempted to collect the Debt

from Murphy. See Exhibit B.

   15.   During Murphy’s access to the Payment Portal, Defendant stated, in relevant part:

                 “Because of interest, late charges, and other charges that may vary from
                 day to day, the amount due on the day you pay may be greater. Hence, if
                 you pay the amount shown above, an adjustment may be necessary after
                 we receive your payment, in which event we will inform you before
                 depositing the payment for collection.”

See Exhibit B.

   16.   Defendant’s representations to Murphy via its Payment Portal – as cited in paragraph 15,

supra – were false, deceptive and/or misleading to the extent they created a false sense of urgency

in Murphy that he must act quickly to avoid further assessment of “interest, late charges, and other

charges” in connection with this account.

   17.   Upon information and belief, as of December 15, 2020, the date that Murphy accessed

the Payment Portal, Defendant was not entitled to collect any “interest”, “late charges” and/or

“other charges” from Murphy in addition to the $131.36 balance alleged to be owed in connection

with the Debt on the Payment Portal.

   18.   Confused and concerned upon reviewing the Payment Portal, Murphy spoke to his

attorneys for assistance and clarification regarding his rights.




                                                  3
      Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 4 of 6 PageID #:4




   19.   After a reasonable time to conduct discovery, Murphy believes he can prove that all

actions taken by Defendant as described in this Complaint, supra, were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                             DAMAGES

   20.   In conjunction with Defendant’s adverse credit reporting concerning the Debt, Murphy

was confused and misled by Defendant’s Payment Portal.

   21.   Murphy justifiably fears that, absent this Court’s intervention, Defendant will continue

to attempt to collect payment from him using deceptive, unfair and unlawful means, and ultimately

cause him unwarranted economic harm.

   22.   Due to Defendant’s conduct, Murphy was forced to hire counsel and his damages

therefore include reasonable attorneys’ fees incurred in prosecuting this action.

   23.   Due to Defendant’s conduct, Murphy is entitled to statutory damages and all other

appropriate measures to punish and deter Defendant and other debt collection agencies from

engaging in the unlawful collection practices described in this Complaint, supra.

                                    GROUNDS FOR RELIEF

                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                   15 U.S.C. §§ 1692e, e(2)(A), e(2)(B), e(5), e(10), f and f(1)

   24.   All prior paragraphs are incorporated into this count by reference.

   25.   The FDCPA states, in relevant part:

                    A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any debt.
                   Without limiting the general application of the foregoing, the following
                   conduct is a violation of this section: (2) The false representation of -- (A)
                   the character, amount, or legal status of any debt; (B) any services
                   rendered or compensation which may be lawfully received by any debt
                   collector for the collection of a debt; (5) The threat to take any action that
                   cannot legally be taken or that is not intended to be taken; (10) The use of


                                                  4
       Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 5 of 6 PageID #:5




                   any false representation or deceptive means to collect or attempt to collect
                   any debt or to obtain information concerning a consumer.

See 15 U.S.C. §§ 1692e, e(2)(A), e(2)(B), e(5) and e(10).

                   A debt collector may not use unfair or unconscionable means to collect or
                   attempt to collect any debt. Without limiting the general application of
                   the foregoing, the following conduct is a violation of this section: (1) The
                   collection of any amount (including any interest, fee, charge, or expense
                   incidental to the principal obligation) unless such amount is expressly
                   authorized by the agreement creating the debt or permitted by law.

See 15 U.S.C. §§ 1692f and f(1).

   26.   Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(2)(B), e(5), e(10), f and f(1) by

creating a false sense of urgency in Plaintiff by representing on the Payment Portal that it was

entitled to collect “interest”, “late charges” and “other charges” in connection with the Debt

without contractual and/or statutory authorization to do so, and without any intention of doing so.

In doing so, Defendant used false, deceptive and/or misleading representations and/or unfair means

in connection with its efforts to collect the Debt from Plaintiff.

   27.   As an experienced debt collector, Defendant knows that its representations to a

consumer-debtor are required to be truthful, complete and accurate, and disclosed without having

the effect of misleading and/or deceiving an unsophisticated consumer-debtor.

   28.    As set forth in paragraphs 20 through 23, supra, Plaintiff has been harmed as a result of

Defendant’s unlawful collection practices as outlined in this Complaint.




                                                  5
      Case: 1:21-cv-00088 Document #: 1 Filed: 01/07/21 Page 6 of 6 PageID #:6




                                     PRAYER FOR RELIEF

   WHEREFORE, Plaintiff, William Murphy, respectfully requests that this Court enter

judgment in his favor as follows:

           a) Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
              under 15 U.S.C. § 1692k(a)(2)(A);

           b) Awarding Plaintiff actual damages, in an amount to be determined at trial, as
              provided under 15 U.S.C. § 1692k(a)(1);

           c) Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
              provided under 15 U.S.C. § 1692k(a)(3); and

           d) Awarding Plaintiff any other relief as this Court deems just and appropriate.


DATED this 7th day of January, 2021.                  Respectfully Submitted,

                                                         /s/ Geoff B. McCarrell
                                                      Geoff B. McCarrell #0086427
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      geoff.m@consumerlawpartners.com

                                                      Attorneys for Plaintiff, William Murphy



                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                       /s/ Geoff B. McCarrell
                                                     Geoff B. McCarrell (OH #0086427)
                                                     CONSUMER LAW PARTNERS, LLC




                                                 6
